Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 30, 2019, by and between Vaccinex, Inc., a Delaware corporation (the
“Company”), and the Investors identified on Exhibit A (each an “Investor” and
collectively the “Investors”).

RECITALS

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of July 26,
2019, by and between the Company and the Investors (the “Purchase Agreement”),
the Investors shall acquire an aggregate of 3,382,332 shares of Common Stock
(the “Shares”); and

WHEREAS, in connection with the Investors’ investment pursuant to the Purchase
Agreement, the Company desires to enter into this Agreement with the Investors
in order to grant the Investors the registration rights described herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1.      Defined Terms Used in this Agreement. Capitalized terms used and
not otherwise defined herein that are defined in the Purchase Agreement shall
have the meanings given such terms in the Purchase Agreement. In addition to the
terms defined elsewhere in this Agreement, the following terms used in this
Agreement shall be construed to have the meanings set forth or referenced below.

1.1      “Effectiveness Date” means, with respect to the Registration Statement
required to be filed hereunder, the 90th calendar day following the Closing Date
(or, in the event of a substantive review by the SEC, the 135th calendar day
following the Closing Date); provided, however, that in the event the Company is
notified by the SEC that the Registration Statement will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Date as to
the Registration Statement shall be as promptly as commercially reasonable
following the date on which the Company is so notified if such date precedes the
dates otherwise required above, and provided, further, that if such
Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.

1.2      “Filing Date” means, with respect to the Registration Statement
required hereunder, the 60th calendar day after the Closing Date.

1.3      “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.

1.4      “Losses” means losses, damages, taxes, liabilities, obligations,
deficiencies, claims, interest, awards, judgments, penalties, costs and expenses
(including reasonable and documented attorneys’ fees, experts’ fees and
disbursements, and other out-of-pocket costs and expenses incurred in
investigating, preparing or defending the foregoing).



--------------------------------------------------------------------------------

1.5      “Prospectus” means the prospectus included in the Registration
Statement (including a prospectus that includes any information previously
omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933 Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

1.6      “Registrable Securities” means, as of any date of determination,
(a) all of the Shares, and (b) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) after such time as (x) the
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the 1933 Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (y) such Registrable Securities have been previously
sold in accordance with Rule 144 and new shares not bearing legends restricting
transfer shall have been delivered to the purchasers thereof (or, in the case of
book-entry shares, appropriate notifications shall have been made on the books
of the Transfer Agent), or (z) such Registrable Securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected Holders.

1.7      “Registration Statement” means the registration statement required to
be filed hereunder pursuant to Section 2.1, including the Prospectus, amendments
and supplements to any such registration statement or Prospectus, including pre-
and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

1.8      “Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933
Act, as such Rule may be amended or interpreted from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same purpose and effect as such Rule.

1.9      “Rule 424” means Rule 424 promulgated by the SEC pursuant to the 1933
Act, as such Rule may be amended or interpreted from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same purpose and effect as such Rule.

1.10      “Trading Day” means any day on which the Common Stock is traded on the
Principal Trading Market; provided, that “Trading Day” shall not include any day
on which the Common Stock is scheduled to trade on such Principal Trading Market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final hours of trading on such Principal Trading Market (or,
if such Principal Trading Market does not



--------------------------------------------------------------------------------

designate in advance the closing time of trading on such Principal Trading
Market, then during the hour ending at 4:00:00 p.m., New York time).

Section 2.      Shelf Registration.

2.1      On or prior to the Filing Date, the Company shall prepare and use
reasonable best efforts to file with the SEC the Registration Statement covering
the resale of all of the Registrable Securities that are not then registered on
an effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. Subject to SEC comments, such Registration Statement
shall contain substantially the “Plan of Distribution” attached hereto as
Exhibit B; provided, however, that no Holder shall be required to be named as an
“underwriter” within the meaning of the 1933 Act without such Holder’s express
prior written consent, except that a Holder may be named as a “statutory
underwriter” if such Holder is, or is affiliated with, a broker-dealer and
states such fact in its Selling Stockholder Questionnaire or if the staff of the
SEC requires such Holder to be so named. Subject to the terms of this Agreement,
the Company shall use commercially reasonable efforts to cause the Registration
Statement filed under this Agreement to be declared effective under the 1933 Act
as promptly as reasonably practicable after the filing thereof, but in any event
no later than the applicable Effectiveness Date, and shall use commercially
reasonable efforts to keep such Registration Statement continuously effective
under the 1933 Act between the Effectiveness Date and the date that all
Registrable Securities covered by such Registration Statement (i) have been sold
thereunder or pursuant to Rule 144 or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent and the affected Holders (the “Effectiveness Period”). The Company shall
notify the Holders via e-mail of the effectiveness of the Registration Statement
within two calendar days of the Company’s telephonic confirmation of
effectiveness with the SEC. The Company shall timely file a final Prospectus
with the SEC as required by Rule 424.

2.2      If the Registration Statement is not declared effective by the SEC by
the applicable Effectiveness Date, (any such failure referred to as an “Event”)
then, in addition to any other rights the Holders may have hereunder or under
applicable law, on the Effectiveness Date and on each monthly anniversary of the
Effectiveness Date (if the applicable Event shall not have been cured by such
date) until the Event is cured, the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to the
product of 1.0% multiplied by the aggregate purchase price paid for the Shares
multiplied by the proportion of (A) the Shares held by such Holder for which the
Registration Statement had not been declared effective to (B) the total number
of Shares purchased pursuant to the Purchase Agreement. The parties agree that
the maximum aggregate liquidated damages payable to the Holders under this
Agreement shall be 8.0% of the aggregate purchase price paid for the Shares. If
the Company fails to pay any partial liquidated damages pursuant to this
Section 2.2 in full within seven days after the date payable, the Company will
pay interest thereon at a rate of 1% per month (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such partial liquidated damages are due until such amounts, plus
all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the



--------------------------------------------------------------------------------

terms hereof shall apply on a daily pro rata basis for any portion of a month
prior to the cure of an Event.

2.3      If at any time the SEC takes the position that the offering of some or
all of the Registrable Securities in the Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the 1933 Act or requires any Investor to be named as an “underwriter,” the
Company shall use commercially reasonable efforts to persuade the SEC that the
offering contemplated by such Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in
Rule 415 and that none of the Investors is an “underwriter.” In the event that,
despite the Company’s commercially reasonable efforts and compliance with the
terms of this Section 2.3, the SEC refuses to alter its position, the Company
shall (i) remove from such Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor; provided, further, that if any such Investor refuses to be
named as an underwriter as required by the SEC Restrictions, such Investor’s
Registrable Securities shall be removed from the Initial Registration Statement
and such Registrable Securities shall be deemed to constitute Cut Back Shares
and the provisions of this Section 2.3 shall apply to such Cut Back Shares. Any
cut-back imposed on the Investors pursuant to this Section 2.3 shall be
allocated among the Investors on a pro rata basis and shall be applied first to
any of the Registrable Securities of such Investor as such Investor shall
designate, unless the SEC Restrictions otherwise require or provide or the
Investors otherwise agree. In furtherance of the foregoing, if requested by the
Company, each Investor shall provide the Company with notice of its sale of
substantially all of the Registrable Securities under such Registration
Statement such that the Company will be able to file one or more additional
Registration Statements covering the Cut Back Shares. No liquidated damages
shall accrue as to any Cut Back Shares until such date as the Company is able to
effect the registration of such Cut Back Shares in accordance with any SEC
Restrictions applicable to such Cut Back Shares (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date applicable
to any Cut Back Shares, all of the provisions of this Section 2 (including the
Company’s obligations with respect to the filing of a Registration Statement and
its obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Date for such
Registration Statement including such Cut Back Shares shall be 20 Trading Days
after such Restriction Termination Date, and (ii) the date by which the
Effectiveness Date with respect to such Cut Back Shares shall be the 90th
calendar day following the Restriction Termination Date (or in the event of a
substantive review by the SEC, the 135th calendar day following the Restriction
Termination Date).

Section 3.      Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

3.1      Not less than five Trading Days prior to the filing of the Registration
Statement and not less than three Trading Day prior to the filing of any related
Prospectus or any



--------------------------------------------------------------------------------

amendment or supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference, but not
including (A) any 1934 Act filing or (B) any supplement or post-effective
amendment to a registration statement that is not related to such Holder’s
Registrable Securities), (i) furnish to each Holder copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such Holders,
and (ii) cause its representatives to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the 1933 Act. The
Company shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that the
Company is notified of such objection in writing no later than four Trading Days
after the Holders have been so furnished copies of the Registration Statement or
two Trading Days after the Holders have been so furnished copies of any related
Prospectus or amendments or supplements thereto. In connection with any
Registration Statement, each Holder agrees to furnish to the Company a completed
questionnaire in the form provided by the Company (a “Selling Stockholder
Questionnaire”) on the date that is the later of (x) two Trading Days prior to
the Filing Date and (y) the fourth Trading Day following the date on which such
Holder receives draft materials in accordance with this Section 3.1.

3.2      (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith (subject to any requirement that a post-effective
amendment be declared effective by the SEC) as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably practicable to any
comments received from the SEC with respect to the Registration Statement or any
amendment thereto and provide as promptly as reasonably practicable to the
Holders true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement (provided, that the Company shall excise
any information contained therein which would constitute material nonpublic
information regarding the Company or any of its subsidiaries), and (iv) comply
in all material respects with the applicable provisions of the 1933 Act and the
1934 Act with respect to the disposition of all Registrable Securities covered
by the Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.

3.3      Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (c) through (f) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably practicable (and, in the case of
(a)(1) below, not less than one Trading Day prior to such filing) and, if
requested by any such Person, confirm such notice in writing no later than one
Trading Day following the day:

(a)      (1) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed (other than
(I) any



--------------------------------------------------------------------------------

1934 Act filing or (II) any supplement or post-effective amendment to the
Registration Statement that is not related to such Holder’s Registrable
Securities), (2) when the SEC notifies the Company whether there will be a
“review” of such Registration Statement and whenever the SEC comments in writing
on such Registration Statement, and (3) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,

(b)      of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information,

(c)      of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Actions for that purpose,

(d)      of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Action for such purpose,

(e)      of the occurrence of any event or passage of time that makes the
financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and

(f)      of the occurrence or existence of any pending corporate development
with respect to the Company that the Company believes may be material and that,
in the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of the Registration Statement or
Prospectus, provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
the Company or any of its subsidiaries.

3.4      Use its commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

3.5      If requested by a Holder, furnish to such Holder, without charge, at
least one conformed copy of the Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent



--------------------------------------------------------------------------------

requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC;
provided, that any such item which is available on the EDGAR system (or
successor thereto) need not be furnished in physical form.

3.6      Subject to the terms of this Agreement, consent to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3.3.

3.7      Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or blue sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject, or file a
general consent to service of process in any such jurisdiction.

3.8      If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holder may request.

3.9      Upon the occurrence of any event contemplated by Section 3.3, as
promptly as reasonably practicable under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (iii) through (vi) of Section 3.3 above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus. The Company will
use its commercially reasonable efforts to ensure that the use of the Prospectus
may be resumed as promptly as is practicable. The Company shall be entitled to
exercise its right under this Section 3.9 to suspend the availability of the
Registration Statement and Prospectus for a period not to exceed 60 calendar
days (which need not be consecutive days) in any 12-month period.



--------------------------------------------------------------------------------

3.10      Otherwise use reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

3.11      Use commercially reasonable efforts to maintain eligibility for use of
Form S-3 (or any successor form thereto) for the registration of the resale of
Registrable Securities.

Section 4.      Registration Expenses. All fees and expenses incident to the
performance of or compliance with the Company’s obligations under this Agreement
by the Company shall be borne by the Company, whether or not any Registrable
Securities are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include (i) all
registration and filing fees (including fees and expenses of the Company’s
counsel and independent registered public accountants) (A) with respect to
filings made with the SEC, (B) with respect to filings required to be made with
the Principal Trading Market, and (C) in compliance with applicable state
securities or blue sky laws reasonably agreed to by the Company in writing
(including fees and disbursements of counsel for the Company in connection with
blue sky qualifications or exemptions of the Registrable Securities), (ii)
printing expenses (including expenses of printing certificates for Registrable
Securities), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) 1933 Act liability insurance, if
the Company so desires such insurance, and (vi) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. Notwithstanding the foregoing, in no
event shall the Company be responsible for any broker or similar commissions of
any Holder or, except to the extent provided for in the Purchase Agreement, any
legal fees or other costs of the Holders.

Section 5.      Indemnification.

5.1      Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
Holder’s representatives, each Person who controls any such Holder (within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
(i) any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any



--------------------------------------------------------------------------------

Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (ii) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act or any state securities Law, or any rule or regulation
thereunder, in connection with the performance of its obligations under this
Agreement, except to the extent, but only to the extent, that (A) such untrue
statement was made in such the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus in reliance upon and in conformity with written
information furnished to the Company by or on behalf of Holders or controlling
person expressly for use in the preparation thereof or (B) in the case of an
occurrence of an event of the type specified in Section 3.3(c) through (f), the
use by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice contemplated in Section 6.3. No
investigation by any Holder or knowledge by any Holder of any facts or
circumstances shall affect the Company’s indemnification obligations under this
Section 5.1. The Company shall notify the Holders promptly upon becoming aware
of the institution, threat or assertion of any Action arising from or in
connection with the transactions contemplated by this Agreement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such indemnified person and shall survive the transfer of any
Registrable Securities by any of the Holders in accordance with Section 6.7.

5.2      Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company and its representatives to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent, but only to the extent, arising out of or based solely
upon: any untrue statement or alleged misstatement of a material fact contained
in any Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus in any case
covering the Shares or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, if such untrue statement or omission was made in reliance upon and
in conformity with written information furnished by or on behalf of Holders
expressly for use in preparation of the Registration Statement, any Prospectus
or any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus. In no event shall the liability of a selling Holder be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 5 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue statement or omission) received by such Holder upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

5.3      Conduct of Indemnification Actions.

(a)      If any Action shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in



--------------------------------------------------------------------------------

writing, and the Indemnifying Party shall have the right to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all reasonable fees and expenses incurred
in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially and adversely prejudiced the
Indemnifying Party.

(b)      An Indemnified Party shall have the right to employ separate counsel in
any such action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses, (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such action and to employ counsel reasonably satisfactory
to such Indemnified Party in any such action, or (iii) the named parties to any
such action (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of separate counsel
shall be at the expense of the Indemnifying Party). The Indemnifying Party shall
not be liable for any settlement of any such action effected without its written
consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Action in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such action.

(c)      Subject to the terms of this Agreement, all reasonable fees,
disbursements, costs and expenses of the Indemnified Party (including reasonable
fees, disbursements, costs and expenses to the extent incurred in connection
with investigating or preparing to defend such action in a manner not
inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 30 calendar days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees, disbursements, costs and
expenses applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

5.4      Contribution.

(a)      If the indemnification under Section 5.1 or 5.2 is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless for any
Losses, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in



--------------------------------------------------------------------------------

such Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
action to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

(b)      The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph. In
no event shall the contribution obligation of a Holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 5 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

(c)      The indemnity and contribution agreements contained in this Section 5.4
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

Section 6.      Miscellaneous.

6.1      Remedies. In the event of a breach by the Company or by a Holder of any
of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to seek specific performance of its rights under this
Agreement. Each of the Company and each Holder agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

6.2      Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act, if and to the extent
applicable to it in connection with the sale of Registrable Securities pursuant
to the Registration Statement, unless an exemption therefrom is available to
such Holder.

6.3      Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3.3(c) through (f),
such Holder will forthwith discontinue



--------------------------------------------------------------------------------

disposition of such Registrable Securities under the Registration Statement
until it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. The Company will use commercially reasonable efforts to ensure that the
use of the Prospectus may be resumed as promptly as is practicable. The Company
agrees and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 3.9.

6.4      Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the 1933 Act of any of its equity securities, other
than on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their
then-equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with the Company’s employee benefit plans, then the Company shall
deliver to each Holder a written notice of such determination and, if within 15
days after the date of the delivery of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered; provided, however, that the Company shall not be required to provide
notice or otherwise register any Registrable Securities pursuant to this
Section 6.4 that are eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) or that are the subject
of a then-effective Registration Statement that is available for resales or
other dispositions by such Holder; and provided, further, that if the Company
intends to file a registration statement in connection with an underwritten
public offering (an “Underwritten Offering”), and the managing underwriter has
advised the Company in good faith that the inclusion of all of the Registrable
Securities requested to be included by the Holders participating in such
Underwritten Offering (including pursuant to this Section 6.4) shall be limited
due to market conditions, the order of priority of the securities to be included
in such offering shall be: (i) first, the primary securities to be included in
such Underwritten Offering; (ii) second, any securities that the Holders request
to include in such Registration Statement, on a pro rata basis, based on the
number of requested securities; and (iii) any other securities that are
requested to be included in such Registration Statement on a pro rata basis,
based on the number of requested securities; and provided, further, that, by
written notice delivered to the Company, any Holder (an “Opting-Out Holder”) may
elect to waive its right to participate in registration statements pursuant to
this Section 6.4 (“Registration Opt-Out”), until such time as such written
notice is rescinded in writing. During such time as a Registration Opt-Out is in
effect: (x) the Opting-Out Holder shall not receive notices of any proposed
registration statements pursuant to this Section 6.4 and (y) shall not be
entitled to participate in any registration statements pursuant to this
Section 6.4.

6.5      Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
51% or more of the then-outstanding Registrable Securities; provided, that if
any amendment, modification or waiver disproportionately and adversely impacts a
Holder (or group of Holders), the consent of such



--------------------------------------------------------------------------------

disproportionately impacted Holder (or group of Holders) shall be required. If
the Registration Statement does not register all of the Registrable Securities
pursuant to a waiver or amendment done in compliance with the previous sentence,
then the number of Registrable Securities to be registered for each Holder shall
be reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder or some Holders and that does not directly
or indirectly affect the rights of other Holders may be given only by such
Holder or Holders of all of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the first sentence of this Section 6.5. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration also is offered to all
of the similarly-situated parties to this Agreement.

6.6      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

6.7      Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. The Company may not assign (except to any third party
that acquires all or substantially all of the Company’s business, whether by
merger, sale of assets or otherwise) its rights or obligations hereunder without
the prior written consent of all of the Holders of the then-outstanding
Registrable Securities.

6.8      No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

6.9      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

6.10      Governing Law; Enforcement. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement, including Sections
7.2 and 7.13 thereof.

6.11      Severability. If one or more of the terms or provisions of this
Agreement is held by a court of competent jurisdiction to be void, invalid, or
unenforceable in any situation in any jurisdiction, such holding shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the void, invalid, or



--------------------------------------------------------------------------------

unenforceable term or provision in any other situation or in any other
jurisdiction, and the term or provision shall be considered severed from this
Agreement solely for such situation and solely in such jurisdiction, unless the
void, invalid, or unenforceable term or provision is of such essential
importance to this Agreement that it is to be reasonably assumed that the
parties hereto would not have entered into this Agreement without the void,
invalid, or unenforceable term or provision. If the final judgment of such court
declares that any term or provision hereof is void, invalid, or unenforceable,
the parties hereto parties hereto agree to: (a) reduce the scope, duration,
area, or applicability of the term or provision or to delete specific words or
phrases to the minimum extent necessary to cause such term or provision as so
reduced or amended to be enforceable; and (b) make a good-faith effort to
replace any void, invalid, or unenforceable term or provision with a valid and
enforceable term or provision such that the objectives contemplated by the
parties hereto when entering this Agreement may be realized.

6.12      Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any Action for such purpose. The use of a single agreement
with respect to the obligations of the Company contained was solely in the
control of the Company, not the action or decision of any Holder, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

VACCINEX, INC. By:     /s/ Maurice Zauderer                         Name:
Maurice Zauderer Title: Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

MSD CREDIT OPPORTUNITY MASTER FUND, L.P. By:     /s/ Marcello
Liguori                             Name: Marcello Liguori Title: Managing
Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

FCMI PARENT CO. By:     /s/ Dan Scheiner                                 Name:
Dan Scheiner Title: Vice President, Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

VACCINEX (ROCHESTER), L.L.C. By:     /s/ Maurice
Zauderer                         Name: Maurice Zauderer Title: President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

LUBLIN FINANCIAL By:     /s/ Joseph Rutman                             Name:
Joseph Rutman Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

LAURENCE LYTTON

/s/ Laurence Lytton

Laurence Lytton

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Schedule of Investors

 

MSD Credit Opportunity Master

Fund, L.P.

 

FCMI Parent Co.

 

Vaccinex (Rochester), L.L.C.

 

Lublin Financial

 

Laurence Lytton

 



--------------------------------------------------------------------------------

Exhibit B

PLAN OF DISTRIBUTION

Selling Stockholder

We are registering the shares of common stock on behalf of the selling
stockholder. The selling stockholder and any of its pledgees, assignees and
successors-in-interest may, from time to time, on a continuous or delayed basis,
sell any or all of their common stock covered hereby directly to one or more
purchasers or through brokers, dealers, or underwriters who may act solely as
agents at market prices prevailing at the time of sale, at prices related to the
prevailing market prices, at negotiated prices, or at fixed prices, which may be
changed on any stock exchange, market or trading facility on which the shares
are traded or in private transactions. The sale of the selling stockholder’s
common stock offered by this prospectus may be effected in one or more of the
following methods:

 

  ●  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  ●  

transactions involving cross or block trades;

 

  ●  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  ●  

exchange distributions in accordance with the rules of the applicable exchange;

 

  ●  

privately negotiated transactions;

 

  ●  

short sales after the registration statement of which this prospectus forms a
part becomes effective;

 

  ●  

transactions through broker-dealers that agree with the selling stockholder to
sell a specified number of such shares at a stipulated price per share;

 

  ●  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  ●  

“at the market” into an existing market for the common stock;

 

  ●  

through the writing of options on the shares;

 

  ●  

a combination of any such methods of sale; and

 

  ●  

any other method permitted pursuant to applicable law.

In order to comply with the securities laws of certain states, if applicable,
the shares of the selling stockholder may be sold only through registered or
licensed brokers or dealers. In



--------------------------------------------------------------------------------

addition, in certain states, such shares may not be sold unless they have been
registered or qualified for sale in the state or an exemption from the
registration or qualification requirement is available and complied with.

The selling stockholder may also sell shares of common stock under Rule 144
promulgated under the Securities Act (“Rule 144”), if available, rather than
under this prospectus. In addition, the selling stockholder may transfer the
shares of common stock by other means not described in this prospectus.

The selling stockholder may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholder and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that the selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then market price. The
selling stockholder cannot assure that all or any of the shares offered in this
prospectus will be issued to, or sold by, such selling stockholder.

Brokers, dealers, underwriters, or agents participating in the distribution of
the shares held by the selling stockholder as agents may receive compensation in
the form of commissions, discounts, or concessions from the selling stockholder
and/or purchasers of the common stock for whom the broker-dealers may act as
agent. The selling stockholder may agree to indemnify any agent, dealer or
broker-dealer that participates in transactions involving sales of the shares if
liabilities are imposed on that person under the 1933 Act.

The selling stockholder has advised us that it has not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by the selling stockholder. If we are notified by the
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.

In connection with the sale of the securities or interests therein, the selling
stockholder may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The selling
stockholder may also sell securities short and deliver these securities to close
out their short positions, or loan or pledge the securities to broker-dealers
that in turn may sell these securities. The selling stockholder may also enter
into option or other transactions with broker-dealers or other financial
institutions or create one or more derivative securities which require the
delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

B-2



--------------------------------------------------------------------------------

With regard only to the shares it sells for its own behalf, the selling
stockholder may be deemed an “underwriter” within the meaning of the 1933 Act.
This offering as it relates to the selling stockholder will terminate on the
date that all shares issued to and issuable to the selling stockholder that are
offered by this prospectus have been sold by the selling stockholder.

We may suspend the sale of shares by the selling stockholder pursuant to this
prospectus for certain periods of time for certain reasons, including if the
prospectus is required to be supplemented or amended to include additional
material information.

If the selling stockholder uses this prospectus for any sale of the shares of
common stock, the selling stockholder will be subject to the prospectus delivery
requirements of the 1933 Act.

We are required to pay the expenses in connection with the registration of the
shares being registered hereunder. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

We agreed to keep this prospectus effective until the date that (i) the
securities may be resold by the selling stockholder without registration and
without regard to any volume or manner-of-sale limitations by reason of Rule
144, without the requirement for the Company to be in compliance with the
current public information under Rule 144 or any other rule of similar effect or
(ii) all of the securities have been sold pursuant to this prospectus or Rule
144 or any other rule of similar effect.

Regulation M

The anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of our common stock and activities of the selling stockholder.

We have advised the selling stockholder that while it is engaged in a
distribution of the shares included in this prospectus it is required to comply
with Regulation M promulgated under the Exchange Act. With certain exceptions,
Regulation M precludes the selling stockholder, any affiliated purchasers, and
any broker-dealer or other person who participates in the distribution from
bidding for or purchasing, or attempting to induce any person to bid for or
purchase any security which is the subject of the distribution until the entire
distribution is complete. Regulation M also prohibits any bids or purchases made
in order to stabilize the price of a security in connection with the
distribution of that security. All of the foregoing may affect the marketability
of the shares offered hereby this prospectus.

 

B-3